Case 1:19-cv-01475-MKB-VMS Document 24 Filed 06/14/19 Page 1 of 2 PageID #: 97




                                              June 14, 2019

By ECF

Hon. Vera M. Scanlon
U.S. District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       RE:     Massachusetts Mutual Life Insurance Company v. Brezel et al
               Case No.: 1:19-cv-01475-MKB-VMS

Dear Judge Scanlon:

       This firm represents defendant Rachel Brezel in the above referenced action.

        On June 12, 2019, an order was entered by Your Honor setting forth that if all parties are
not available for the in-person Initial Conference scheduled for June 19, 2019, a letter must be
sent indicating three dates on which all parties are available.

       The parties have conferred, and are all available on June 27, 2019 (pm), July 25, 2019
(pm), and July 30, 2019.

       Thank you.

                                              Respectfully submitted,

                                              /s/ Samuel Karpel

                                              Zilberberg Einhorn Karpel, P.C.
                                              By: Samuel Karpel

Enclosure
cc:    All counsel (by ECF)




       4405 17th Avenue, Brooklyn, NY 11204    Phone: 718.256.2000      Fax: 718.256.7900
Case 1:19-cv-01475-MKB-VMS Document 24 Filed 06/14/19 Page 2 of 2 PageID #: 98




Page 2 of 2




       4405 17th Avenue, Brooklyn, NY 11204   Phone: 718.256.2000   Fax: 718.256.7900
